Stephens, J.
¶22 (concurring) — In its attempt to decide this case on the narrowest possible ground, the majority offers an opinion that does nothing. It merely explains that our prior decision in State v. Rhone, 168 Wn.2d 645, 229 P.3d 752 (2010) also did nothing, at least nothing in terms of modifying the framework for evaluating claims of discriminatory jury selection under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). I find today’s opinion wholly unsatisfying.
¶23 This case will no doubt be read in conjunction with State v. Saintcalle, 178 Wn.2d 34, 309 P.3d 326 (2013), in which the lead and concurring opinions lament that Batson has been largely ineffective, though only one opinion— Justice Chambers’s dissent — would embrace the burden-shifting approach that five members of this court favored in Rhone. While we have today confirmed that Rhone did not garner a majority view, I think we do a disservice to leave matters at that. We should answer the question whether the use of a peremptory challenge to eliminate the sole African American venire member automatically establishes a prima facie case of race-based discrimination. It was unnecessary to answer this question in Saintcalle, but it is squarely presented here.
¶24 The answer to this question is no because Batson seeks to eradicate only purposeful discrimination. Johnson v. California, 545 U.S. 162, 125 S. Ct. 2410, 162 L. Ed. 2d 129 (2005); State v. Hicks, 163 Wn.2d 477, 181 P.3d 831 (2008); State v. Thomas, 166 Wn.2d 380, 208 P.3d 1107 (2009). A trial judge has discretion to determine when a peremptory challenge that removes the sole member of a protected *188group from the jury panel shows a discriminatory purpose. An absolute rule that requires a trial judge to find purposeful discrimination without any evidence of discriminatory purpose is not required by the constitution and crosses the line into making public policy. I signed the lead opinion in Rhone because it is consistent with what the constitution requires, and I would take this opportunity to reinforce that holding.
¶25 My view should not be confused with a lack of concern for Batson’s empty promise of community representation on juries. It is a shame that we have seen so little progress so many years after Batson. But, as I observed in my concurrence in Saintcalle, the problem is not one the judicial branch can solve on its own. Finding a meaningful solution will require consideration of issues far beyond the briefing in these two cases and legislative and social resources beyond what this court can devote.
¶26 I respectfully concur in the decision to affirm.